Citation Nr: 0508165	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  04-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran served on active duty from October 1945 to 
October 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO rating decision 
which denied service connection for a right knee disability.  
A June 2004 motion to advance the case on the Board's docket 
was granted by the Board in July 2004.  In July 2004, the 
Board remanded this appeal for further development.  


FINDING OF FACT

A right knee disability was not present during service or for 
many years thereafter, and it was not caused by any incident 
of service.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Where service medical records are not available, as in this 
case, the Board's obligation to explain its findings and 
conclusions and to consider the benefit-of-the-doubt rule is 
heightened.  Pruitt v. Derwinski, 2 Vet.App. 83 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The veteran served on active duty from October 1945 to 
October 1946.  The available service personnel records 
indicate that he was not awarded decorations evidencing 
combat.  His military occupational specialty was listed as a 
heavy equipment operator.  

The veteran's service medical records are not available.  In 
connection with his current claim, the veteran has 
acknowledged he was not treated in service for right knee 
problems.  This fact provides negative evidence against this 
claim.  

There is no actual medical evidence of a right knee 
disability, to include arthritis, in the year after service 
(as required for presumptive service connection), or for many 
years later.  The first actual clinical reference to a right 
knee disability is in September 2002, decades after the 
veteran's separation from service.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

A September 2002 VA treatment entry noted that the veteran 
reported that his left knee had been replaced and that his 
right knee was bad.  The assessment included degenerative 
joint disease of the right knee.  A January 2003 entry noted 
that the veteran reported that his right knee had become so 
painful that it affected his activities of daily living.  A 
March 2003 radiological report of the veteran's right knee 
related, as to an impression, that the findings were 
consistent with degenerative joint disease, that there were 
metallic foreign bodies most likely bullet fragments, and 
that there were no radiographic manifestations of an acute 
fracture or dislocation.  

Subsequent VA treatment entries referred to right knee 
problems.  Some entries noted that the veteran reported that 
he had shrapnel in his right knee and that he was a combat 
veteran and a paratrooper during service.  However, such 
references were apparently based solely on the history 
provided by the veteran and are not probative in linking any 
current right knee disability with service.  See Reonal v. 
Brown, 5 Vet.App. 458 (1995).  Additionally, as noted above, 
the available service personnel records do not indicate that 
the veteran was involved in combat.  

A January 2005 VA orthopedic examination report noted that 
the veteran's claims folder had been reviewed.  The diagnosis 
was degenerative joint disease of the right knee.  The 
examiner commented that he had no opinion as to the etiology 
of the veteran's right knee disability because he could not 
explain the presence of fragments noted on a March 2003 X-ray 
without the veteran remembering the injury to the knee during 
World War II and with no presence of a scar on the knee 
joint.  The examiner stated that the presence of a fragment 
did not necessarily cause the degenerative joint disease.  
The examiner further remarked that the veteran had been in 
construction for many years and that such would have caused 
the degenerative joint disease of both knees although he 
would have expected that the right knee should have been 
worse than the left knee and would have needed the prosthesis 
first.  

The Board finds that this medical opinion provides negative 
evidence against this claim.  As noted above, the examiner 
specifically states that the presence of a fragment did not 
necessarily cause degenerative joint disease and that many 
years of construction would cause degenerative joint disease 
of both knees.  

The Board notes that the medical records, as a whole, do not 
suggest that the veteran's current right knee disability is 
related to his period of service.  In fact, the probative 
medical evidence provides negative evidence against this 
finding, indicating that the veteran's current right knee 
disability began many years after his period of service, 
without relationship to any incident of service.  As a whole, 
the Board must find that the post-service medical records 
supply negative evidence against this claim. 

The veteran has never indicated that his service medical 
records, if found, would indicate a right knee disability.  
He has alleged that his current right knee disability had its 
onset during his period of service.  The veteran has 
specifically alleged that he was shot in the right knee in 
June 1946 while leveling an area outside an encampment when 
he was in Guam, that he noticed blood on his right knee when 
he arrived back at the encampment, and that he did not 
receive treatment for such injury.  However, the veteran, as 
a layman, is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Simply 
stated, even if the Board were to assume that the veteran was 
injured in service, the veteran does not have the medical 
knowledge to state that his current knee disability is the 
result of an injury more than 50 years ago. 

The weight of the competent medical evidence demonstrates 
that the veteran's current right knee disability began many 
years after his period of service and that it was not caused 
by any incident of service.  The Board concludes that a right 
knee disability was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claims for service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a September 2003 
letter, a February 2004 statement of the case, a July 2004 
letter, and in a February 2005 supplemental statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claim as well 
as the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for a right knee disability.  The 
discussions in the rating decisions, the statement of the 
case, and the supplemental statements of the case, have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

Service connection for a right knee disability is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


